EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in interviews with Falk Ewers on 3/1/2022 & 3/3/2022.

The application has been amended as follows: 
1. (Currently Amended) A rotary table for a coordinate measuring machine for receiving and mounting a workpiece to be measured, the rotary table comprising:  
a main rotary table body rotatable about a rotary table axis; 
a clamping chuck arranged on the rotatable main rotary table body rotatable about the rotary table axis, the clamping chuck including a main clamping chuck body and a plurality of clamping elements jointly driven and clamped by a drive, wherein the plurality of clamping elements form a clamping chuck receptacle configured to receive the workpiece to be measured; 
at least one of (a) a master arranged outside the clamping chuck receptacle and (b) a fastener for the master provided in addition to the clamping chuck receptacle; 
and each of the at least one of (a) the master and (b) the fastener for the master being arranged on a circular line around the rotary table axis between two of the plurality of clamping elements
17. (New) The rotary table according to claim 1, wherein the master is arranged on the rotary 
18. (New) The rotary table according to claim 1, wherein the master is arranged on the rotary table by a screw connection.
19. (New) The rotary table according to claim 1, wherein the at least one of the master and the fastener for the master are arranged on the rotatable main rotary table body.

Reasons for Allowance
Claim(s) 1 is/are allowed.
The following is an Examiner’s statement of reasons for allowance: 
In independent claim(s) 1 none of the prior art references when cited separately or together discloses "A rotary table for a coordinate measuring machine for receiving and mounting a workpiece to be measured, the rotary table comprising:  a main rotary table body rotatable about a rotary table axis; a clamping chuck arranged on the rotatable main rotary table body rotatable about the rotary table axis, the clamping chuck including a main clamping chuck body and a plurality of clamping elements jointly driven and clamped by a drive, wherein the plurality of clamping elements form a clamping chuck receptacle configured to receive the workpiece to be measured; at least one of (a) a master arranged outside the clamping chuck receptacle and (b) a fastener for the master provided in addition to the clamping chuck receptacle; and each of the at least one of (a) the master and (b) the fastener for the master being arranged on a circular line around the rotary table axis between two of the plurality of clamping elements" and all of the other claimed features set forth in the independent claims of the present invention to be patentable in view of the best prior art of record.
Regarding claim(s) 1, the closest prior art is Maxted et al. (US 20130139660 A1) but it fails to disclose limitations listed above.
Claims 3-5, 8, 10-19 are considered allowable as a result of being dependent on an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608.  The examiner can normally be reached on Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        March 7, 2022